DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-12, 15-17 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered. 
 Response to Amendment
Applicant’s amendments, filed 06/30/2020 are acknowledged. Applicant has added new claim 17, directed to the process of claim 1, wherein the diclofenac is included in an aqueous solution comprising a diclofenac sodium solution. 
 Applicant's arguments, filed 06/30/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
 
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-5, 9-12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pain Management Compounding, Published 2010, Gillson et al (You’ve Hit Menopause: Now What: page 160. Published 2004), Ozturk et al (US2004/0265364 published 12/30/2004), Nordenberg et al (Pharmacy Compounding: Customizing Prescription Drugs: 2000 FDA Consumer Magazine, US Food and Drug Administration July-August Issue), Lee et al (US2004/0068007 published 04/08/2004, referred to as Lee ‘007) and Samuels (US2002/0006435 published 01/17/2002).
Claim 1 is directed to a compounded transdermal cream made by a process comprising: compounding a nerve depressant and at least one of a NSAID (Non-Steroidal Anti-Inflammatory Drug) or a muscle relaxant with a eutectic mixture of lidocaine e and prilocaine in an emulsified topical cream in the form of lidocaine 2.5%-prilocaine 2.5% cream, wherein the nerve depressant is present in an amount between 1% and 15% by weight of the compound transdermal cream and comprises gabapentin, wherein the NSAID is present in an amount between 0.5% and 15% by weight of the 
 The examiner has interpreted the phrase “at least approximately 80% by weight lidocaine 2.5%-prilocaine 2.5% cream” as that the compound cream comprises “at least” 2%wt. lidocaine and “at least” 2%wt. prilocaine (0.8 * 2.5% is 2.0% wt. of each lidocaine and prilocaine in the compounded transdermal cream). 
Claim 5 is directed to wherein diclofenac is present in a concentration of 5%, while claim 7 further requires 3%wt. gabapentin in the composition of claim 5. Claim 9 is directed to the composition of claim 7, wherein said composition does not include DMSO. 
Applicant is reminded of MPEP 2113 wherein "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985) (citations omitted).
Pain Management Compounding teaches the preparation of topical gels and creams for the treatment of pain (page 2, line 1, and paragraph 2). Pain Management 
The difference between the instantly claimed composition and that embraced with the composition of Pain Management Compounding is the following. First, Pain Management Compounding does not specifically teach wherein the claimed lidocaine and prilocaine in the P3 composition above are from a eutectic cream comprising 2.5% lidocaine, 2.5% prilocaine. Second, Pain Management Compounding does not teach that lidocaine and prilocaine are present in matched amounts of at least 2% wt. of the composition. Third, Pain Management Compounding does not specifically teach the incorporation of cyclobenzaprine in the compounded transdermal cream in a concentration of 0.1 to 5% wt. of the composition. Fourth, Pain Management Compounding does not specifically teach wherein gabapentin is approximately 6% wt. of the composition (claim 2). 
Gillson teaches PLO lecithin organogel and problems associated with pluronic lecithin organogel (PLO gel) as a transdermal vehicle. Gillson teaches that the lecithin used to prepare PLO is derived from soy which can cause allergic reactions in patients who are allergic to soy. Additionally, Gillson teaches that PLO gel is unappealing cosmetically and can leave a sticky film on the skin following application. These factors 
Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the PLO lecithin organogel transdermal carrier comprising lidocaine and prilocaine in the P3 composition of Pain Management Compounding, for an alternative transdermal carrier comprising lidocaine and prilocaine in order to avoid the drawbacks associated with PLO lecithin organogel in view of Gillson. 
Ozturk et al claim a transdermal composition formulated as a neuropathy cream for the relief of pain comprising cyclobenzaprine, gabapentin, an anti-inflammatory agent and a local anesthetic base. Ozturk teach routine preparation of pain creams comprising gabapentin and the muscle relaxant cyclobenzaprine with the local anesthetic base of EMLA cream, which denotes the claimed cream that has 2.5%wt. lidocaine and 2.5%wt. prilocaine ([0021]-[0024], [0026],claims 28, 32, 34, 38). As shown in [0024] of Ozturk, powders gabapentin and other agents are wetted and added to the 2.5%wt. lidocaine and 2.5%wt. prilocaine EMLA cream.  Regarding the scope of claims 1-5, the claimed cyclobenzaprine is taught in the aforementioned pain cream composition between 1% and 3% by weight, gabapentin is between 6% and 12% by weight. Said ranges overlap with the concentration of cyclobenzaprine and gabapentin embodied in the instant claims. Applicant is reminded of MPEP 2144.05 wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Therefore, one of ordinary skill in the art the time of the invention would have found it prima facie obvious to substitute the pluronic lecithin organogel comprising lidocaine (4%wt.) prilocaine (2%wt.) in the P3 composition, with EMLA Cream, an alternative art-recognized equivalent lidocaine- prilocaine source comprising 2.5%-lidocaine and 2.5% prilocaine in view of Gillson and Ozturk in order to arrive at the instantly claimed composition. 
Considering that the inability to use the standard version of a drug because of an allergy to one of its ingredients is a principal reason why a doctor would choose to prescribe a compounded drug formulation for a patient (Nordenberg, page 1-page 2 paragraph 6), a skilled artisan would have been motivated to substitute the transdermal pluronic lecithin (PLO) organogel base comprising lidocaine and prilocaine in the P3 composition above, for an alternative source of lidocaine and prilocaine such as EMLA taught by Ozturk, in order to avoid soy-mediated allergic reactions and stickiness associated with the pluronic lecithin organogel transdermal base., MPEP 2143 provides further rationale for a conclusion of obviousness including (B): Simple substitution of one art-recognized element for another to obtain predictable results is prima facie obvious. MPEP 2144.07 also states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
In the instant case, one of ordinary skill in the art would have been motivated to select the known material EMLA, (a eutectic mixture comprising the anesthetics lidocaine 2.5%, prilocaine 2.5% taught by Ozturk) as the transdermal vehicle and source of lidocaine and prilocaine in the transdermal composition, as EMLA was 
 However, the combination of Pain Management Compounding, Gillson, Ozturk and Nordenberg do not specifically teach reducing the concentration of lidocaine in the transdermal cream from 4%wt. to 2% wt. in order to arrive at the claimed matched amount of lidocaine and prilocaine in the composition. 
 Lee (US2004/0068007 published 04/08/2004, referred to as Lee ‘007) teaches topical diclofenac-lidocaine cream formulations for treating pain wherein lidocaine (2%wt.) is a safe and effective concentration to be formulated with diclofenac in a cream to treat pain transdermally (abstract, [0009]-[0010], [0020], [0031], [0072], [0105], Example 9). Said diclofenac cream comprising 2% wt. lidocaine exemplified by Lee ‘007 further comprises the same inactive ingredients (polyoxyethylene fatty acid esters, carboxypolymethylene and water) present in the EMLA cream of Lee above (See Samuels et al ([0041], [0123], [0125]).
 Therefore, a skilled artisan would have found it prima facie obvious to reduce the concentration of lidocaine in the diclofenac comprising P3 formulation (4%wt lidocaine, 2% wt. prilocaine and 5% wt. diclofenac) to 2% wt. lidocaine in order to arrive at the 
As disclosed above, EMLA is clearly a suitable source of the combination of prilocaine and lidocaine, providing them in matched 2.5% amounts in a cream highlighted by Ozturk. Adjusting the amounts of lidocaine and prilocaine to 2%wt. lidocaine and 2% wt. prilocaine using the art-recognized eutectic EMLA cream (lidocaine 2.5% prilocaine 2.5%) by employing the concentrations of prilocaine and lidocaine disclosed in P3 (2% wt. prilocaine) and Lee ‘007 (2% wt. lidocaine, Example 9) above results in the transdermal composition comprising 80% wt. of a eutectic lidocaine 2.5% prilocaine 2.5% cream. By substituting the percent weights encompassed within the teachings of P3 and Lee ‘007 above, using an art-recognized alternative lidocaine and prilocaine source (EMLA of Ozturk and Samuels) the skilled artisan would have achieved matched concentrations of each of lidocaine and prilocaine, required by the claims in the obvious final 80% wt.  
Applicant is also reminded of MPEP 2144.05 wherein “[A] range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the In re Geisler, 116 F.3d 1465, 1471 [43 USPQ2d 1362] (Fed. Cir. 1997); or (2) that there are new and unexpected results relative to the prior art, In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).
In the instant case, there is no teaching away within the prior art that the reduction of 4%wt. lidocaine in the P3 composition of Pain Management Compounding  to 2% wt. lidocaine (Lee ‘007) would not have been effective at treating pain. Rather, formulating diclofenac in transdermal compositions comprising either 4% wt. or 2% wt. lidocaine were each shown in the prior art to be effective at delivering the active agents to the skin and provide analgesia. Secondly, there are no unexpected results of the claimed percent weights of lidocaine relative to the prior art.

 Applicant traverses the rejection. Applicant argues that the proposed rejection of record and combination of prior art does not make any sense and therefore said combination is allowable. Applicant asserts that a BLT composition in PLO gel of Lee (Cosmetic Dermatology Vol 16 pages 35-38, published 2003) is significantly better at treating pain than EMLA. Applicant questions why would a skilled artisan replace a better anesthetic transdermal base with a worse one in order to arrive at the claimed composition. 
 Applicant argues that Gillson is directed toward penetration of hormones through dermal layers with PLO lecithin organogel and not the disclosed lidocaine, prilocaine, gabapentin, diclofenac and cyclobenzaprine. Applicant also argues that the PLO lecithin organogel does not yield allergic reactions as thousands of patients have been treated with the BLT gel and no allergic reactions or signs of systemic toxicity have been seen (See Lee page 37 left col.) As such, Applicant contends that a skilled artisan would not have been motivated to switch from the PLO lecithin organogel base comprising lidocaine and prilocaine embraced within the P3 composition of Pain Management Compounding for EMLA in order to arrive at the instantly claimed. 

Response to Arguments
The examiner acknowledges and does not dispute Applicant’s arguments directed to wherein the BLT composition of Lee in PLO organogel is significantly better at treating pain over EMLA. It is noted that the amounts and ingredients of the BLT gel of Lee and EMLA are different. BLT gel comprises 20% benzocaine, 6% lidocaine and 4% tetracaine, the penetration agent DMSO and <70 % wt. PLO lecithin organogel). Meanwhile, EMLA composition comprises 2.5%wt. lidocaine and 2.5% wt. prilocaine, ~ 92% wt. water, polyoxyethylene sorbitan fatty acid esters, carbomer (thickener) and 
While Applicant argues that Lee teaches high level of efficacy and rapid onset for the BLT gel is not duplicated with the same actives in different vehicles and that the results are directed to the PLO lecithin carrier, no direct evidence is provided  comparing the same percent weights of PLO vehicle and DMSO embraced in the BLT gel further comprising 20% benzocaine, 6% lidocaine and 4% tetracaine and a composition with the same percent weights of DSMO and vehicle components in EMLA (water, polyoxyethylene sorbitan fatty acid esters, carbomer, and NaOH), 20% benzocaine, 6% lidocaine and 4% tetracaine to illustrate that the vehicle components employed in EMLA, are inferior to that of PLO lecithin gel for delivering lidocaine, prilocaine, gabapentin, diclofenac and cyclobenzaprine across transdermal membranes or do not work at all. Even if the components of EMLA were recognized as inferior at delivering lidocaine, prilocaine, gabapentin, diclofenac and cyclobenzaprine transdermally to targeted tissue to that of lidocaine/prilocaine in a lecithin organogel of Pain Management Compounding and Lee, which the examiner does not concede, Applicant is reminded that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art 
In the instant case, Ozturk, Lee ‘007 and Samuels each indicate that EMLA and the vehicle components in EMLA (water, polyoxyethylene sorbitan fatty acid esters, carbomer, and NaOH were known to be effective for transdermal delivery of the claimed, diclofenac, gabapentin, cyclobenzaprine, and said transdermal vehicle does not comprise any components that yield the soy-mediated allergic reactions and stickiness associated with the pluronic lecithin organogel transdermal base (Ozturk: ([0021-0024], [0026], claims 28, 32; Lee ‘007: Example 9, [0105]; Samuels [0041]).  As such, said artisan would have still been motivated to select the known material EMLA, (a eutectic mixture comprising the anesthetics lidocaine 2.5%, prilocaine 2.5% taught by Ozturk) as the transdermal vehicle and source of lidocaine and prilocaine in the transdermal composition, as EMLA was taught in the prior art to be suitable for the intended use of formulating lidocaine, prilocaine with gabapentin, anti-inflammatory agents and muscle relaxants and transdermally delivering each of the components to the targeted tissue. 
Regarding Applicant’s contention there is no prima facie case as Lee cites that there were no signs of allergic reactions with the PLO lecithin organogel, and thus a 
Lastly, regarding Applicant’s contention to disparage Gillson as it is directed toward delivering hormones through the skin and not diclofenac, gabapentin or cyclobenzaprine, “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  The prior art of Pain Management Compounding, Ozturk and Lee ‘007 establish the capacity to combined diclofenac, gabapentin, muscle relaxing agents with lidocaine and prilocaine in a transdermal composition in the disclosed amounts in order to treat pain.  Gillson established that there are drawbacks for topical compositions comprising PLO lecithin carriers for transdermal compositions and a skilled artisan would be motivated to find alternative transdermal carriers that comprise the desired lidocaine and prilocaine anesthetic agents and is a suitable transdermal carrier at housing anti-inflammatory, 
  
 Claims 6-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pain Management Compounding, Published 2010, Gillson et al (You’ve Hit Menopause: Now What: page 160. Published 2004), Ozturk et al (US2004/0265364 published 12/30/2004), Nordenberg et al (Pharmacy Compounding: Customizing Prescription Drugs: 2000 FDA Consumer Magazine, US Food and Drug Administration July-August Issue), Lee et al (US2004/0068007 published 04/08/2004, referred to as Lee ‘007) and Samuels (US2002/0006435 published 01/17/2002) as applied to claims 1-5 and 9-12 above in view of Bouffard Fita et al, (WO2004110423, published 12/23/2004). 
 As disclosed above, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels rendered obvious the formulation of a transdermal cream comprising 5%wt. diclofenac, 3% wt. gabapentin, 1% wt. of the muscle relaxant cyclobenzaprine, wherein the vehicle cream base is a lidocaine 2.5% prilocaine 2.5% cream and comprises lidocaine and prilocaine in matched amounts of 2.0% wt. of the composition, which reads on the 80% wt. lidocaine 2.5% prilocaine 2.5% required by the claims (Pain Management Compounding: page 2, paragraph 5; Gillson page 160; Ozturk: [0021]-[0024], [0026], claims 28, 32, 34, 38; Nordenberg: page 1-page 2 paragraph 6; Lee ’007: abstract, [0009]-[0010], [0020], [0031], [0072], [0105], 
However, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels do not specifically teach formulating said lidocaine/prilocaine-based pain composition with penetration enhancer DMSO.
Bouffard-Fita and coworkers teach that it is desirable to formulate topical lidocaine/prilocaine compositions for treating pain with DMSO, due to its advantageous penetration enhancing properties and augmenting the rapid onset of the anesthetic effect (abstract, page 4 lines 25-38, page 7, lines 1-5, claims 1-5, 8-9 and 13-15). 
Therefore, one of ordinary skill in the art at the time prior to the invention would have found it prima facie obvious to incorporate DMSO into a transdermal pain treating cream comprising 5% wt. diclofenac, 3% wt. gabapentin, 1% wt. of the muscle relaxant cyclobenzaprine and wherein the vehicle cream base is a lidocaine 2.5% prilocaine 2.5% cream and comprises lidocaine and prilocaine in matched amounts of 2.0% wt. of the composition, which reads on the 80% wt. lidocaine 2.5% prilocaine 2.5% as taught by the combination Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee 
MPEP 2143 provides exemplary rationale for a conclusion of obviousness including (A): combining prior art elements according to known methods to yield predictable results. In the instant case, motivation to incorporate DMSO into the neuropathy cream composition comprising 5% diclofenac, 3% gabapentin, 2% prilocaine, 2% lidocaine and 1% of the muscle relaxant cyclobenzaprine as encompassed in the combined teachings of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels flows logically from the fact that DMSO is the preferred penetration enhancer for topical lidocaine/prilocaine pain compositions due to its capacity to augment delivery of the anesthetic agents as taught by Bouffard Fita above. As such, one of ordinary skill in the art would have predicted that a topical composition comprising 5%wt. diclofenac, 3% gabapentin, 1% of the muscle relaxant cyclobenzaprine, 2% wt. prilocaine and 2%wt. lidocaine formulated with the penetration enhancer with DMSO would have treated pain.
 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pain Management Compounding, Published 2010, Gillson et al (You’ve Hit Menopause: Now What: page 160. Published 2004), Ozturk et al (US2004/0265364 published 12/30/2004), Nordenberg et al (Pharmacy Compounding: Customizing Prescription Drugs: 2000 FDA Consumer Magazine, US Food and Drug Administration July-August Issue), Lee et al (US2004/0068007 published 04/08/2004, referred to as Lee ‘007) and Samuels (US2002/0006435 published 01/17/2002) as . 
As disclosed above, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels rendered obvious the formulation of a transdermal cream comprising 5%wt. diclofenac, 3% wt. gabapentin, 1% wt. of the muscle relaxant cyclobenzaprine, wherein the vehicle cream base is a lidocaine 2.5% prilocaine 2.5% cream and comprises lidocaine and prilocaine in matched amounts of 2.0% wt. of the composition, which reads on the 80% wt. lidocaine 2.5% prilocaine 2.5% required by the (Pain Management Compounding: page 2, paragraph 5; Gillson page 160; Ozturk: [0021]-[0024], [0026], claims 28, 32, 34, 38; Nordenberg: page 1-page 2 paragraph 6; Lee ’007: abstract, [0009]-[0010], [0020], [0031], [0072], [0105], Example 9; Samuels: [0041], [0123] and [0125]).. 
 However, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels does not specifically teach wherein diclofenac is present in 15%wt. of the transdermal pain cream. 
Richlin and coworkers teach transdermal cream compositions (1) for the treatment of pain comprising short acting NSAID anti-inflammatory agents (11) in combination with local anesthetics (12) ([0016-0018], [0054]). Richlin teaches that diclofenac, in concentrations of 2-20% wt. are suitable concentrations of the short acting NSAID, which overlaps with amount of diclofenac found within the instant claims ([0031]). MPEP 2144.05 states wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim,
Richlin also teaches the local anesthetics lidocaine and prilocaine in the transdermal cream composition. Lidocaine is taught in 2-15% wt. of the composition, and prilocaine in 0.25-20%wt. of the topical composition ([0021], [0027], [0028] claims 29, 30, 38, 93). Said claimed range of at least 80% wt. of a 2.5 % lidocaine and 2.5% prilocaine cream  lie fully inside the range of lidocaine (2-15% wt.) and prilocaine (0.25-20% wt.) taught by the prior art as a composition comprising 80% wt. of lidocaine 2.5% prilocaine 2.5% results in a total of 2% wt. lidocaine, 2% wt. prilocaine in the transdermal composition (abstract, [0017]-[0018], [0027]-[0028] [0031-0034], [0036]-[0038], [0054]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the concentration of diclofenac from 5% wt. in the pain treating composition comprising 5%wt. diclofenac, 3% wt. gabapentin, 1% wt. of the muscle relaxant cyclobenzaprine, wherein the vehicle cream base is a lidocaine 2.5% prilocaine 2.5% cream and comprises lidocaine and prilocaine in matched amounts of 2.0% wt. of the composition taught by the combined prior art of  Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels to 15% wt. in view of Richlin et al.
Motivation to adjust the concentration of diclofenac from 5% wt. to 15% wt. flows logically from the fact that 15% wt. diclofenac is art recognized as a suitable, safe and effective concentration the NSAID to be employed in transdermal creams comprising 2% wt. lidocaine and 2%wt. prilocaine for the treatment of pain, as taught by Richlin. Accordingly, one of ordinary skill in the art would have predicted that the resulting transdermal cream composition comprising 15% wt. diclofenac, 3% wt. gabapentin, 1% . 
   Response to Arguments
Applicant’s arguments pertaining to the rejections of claims 1-5 and 9-12 have been discussed above. As Applicant’s have not specifically pointed out the deficiencies of Bouffard-Fita regarding the rejection of claims 6-8, nor the deficiencies of Richlin regarding the rejection of claim 16, the rejections of record are maintained for the reasons of record.  
 NEW REJECTION NECESSITATED BY AMENDMENT
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pain Management Compounding, Published 2010, Gillson et al (You’ve Hit Menopause: Now What: page 160. Published 2004), Ozturk et al (US2004/0265364 published 12/30/2004), Nordenberg et al (Pharmacy Compounding: Customizing Prescription Drugs: 2000 FDA Consumer Magazine, US Food and Drug Administration July-August Issue), Lee et al (US2004/0068007 published 04/08/2004, referred to as Lee ‘007) and Samuels (US2002/0006435 published 01/17/2002) as applied to claims 1-5 and 9-12 above, in view of Betlach (US Patent 5,374,661 published 12/20/1994).
  As disclosed above, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels rendered obvious the formulation of a transdermal cream comprising 5%wt. diclofenac, 3% wt. gabapentin, 1% wt. of the 
However, the combination of Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and Samuels do not specifically teach wherein diclofenac is included in an aqueous solution comprising a diclofenac sodium solution.  
Betlach teaches that diclofenac sodium aqueous solutions are traditionally used in formulation of diclofenac compositions for transdermal delivery (abstract, col. 2 lines 15-65, Examples 1-10). 
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to prepare the transdermal pain treating composition of  Pain Management Compounding, Gillson, Ozturk, Nordenberg, Lee ‘007 and 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628